                                                                   Case 2:19-bk-24804-VZ             Doc 264 Filed 01/28/20 Entered 01/28/20 00:42:31                            Desc
                                                                                                      Main Document     Page 1 of 4


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   [Proposed] Attorneys for Debtor and Debtor in Possession

                                                                   8
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                                  LOS ANGELES DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                                       Case No.: 2:19-bk-24804-VZ
                                                                  12
                                                                       YUETING JIA,1
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                 Chapter 11
                                           ATTORNEYS AT LAW




                                                                                                           Debtor.
                                                                  14                                                                 NOTICE OF FILING OF: (1)
                                                                                                                                     DEBTOR’S FIRST AMENDED PLAN
                                                                  15                                                                 OF REORGANIZATION
                                                                                                                                     UNDER CHAPTER 11 OF THE
                                                                  16                                                                 BANKRUPTCY CODE; AND (2)
                                                                                                                                     SECOND AMENDED DISCLOSURE
                                                                  17                                                                 STATEMENT WITH RESPECT TO
                                                                                                                                     DEBTOR’S FIRST AMENDED PLAN
                                                                  18                                                                 OF REORGANIZATION UNDER
                                                                                                                                     CHAPTER 11 OF THE BANKRUPTCY
                                                                  19                                                                 CODE

                                                                  20

                                                                  21                                                                Date:          February 6, 2020
                                                                                                                                    Time:          11:00 a.m.
                                                                  22                                                                Place:         Courtroom 1368
                                                                                                                                                   Roybal Federal Building
                                                                  23                                                                               255 E. Temple Street
                                                                                                                                                   Los Angeles, California 90012
                                                                  24                                                                Judge:         Hon. Vincent P. Zurzolo

                                                                  25                                                                [Relates to Docket Nos. 222, 260, and 262]

                                                                  26

                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                       address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:327234.1 46353/002
                                                                   Case 2:19-bk-24804-VZ         Doc 264 Filed 01/28/20 Entered 01/28/20 00:42:31              Desc
                                                                                                  Main Document     Page 2 of 4


                                                                   1            PLEASE TAKE NOTICE that Yueting Jia, debtor and debtor in possession herein, has

                                                                   2   filed his First Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code (the

                                                                   3   “First Amended Plan”) [Docket No. 260] and Second Amended Disclosure Statement With Respect

                                                                   4   to Debtor’s First Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code with

                                                                   5   this Court (the “Second Amended Disclosure Statement”) [Docket No. 262].

                                                                   6            The hearing to consider the previously filed Motion for an Order (I) Approving Disclosure

                                                                   7   Statement, (II) Approving Voting and Tabulation Procedures, (III) Setting Confirmation Hearing

                                                                   8   and Related Deadlines, (IV) waiving Certain Local Rules and Procedures, and (V) Granting Related

                                                                   9   Relief [Docket No. 222] will be held on February 6, 2020, at 11:00 a.m. before the Honorable

                                                                  10   Vincent P. Zurzolo, United States Bankruptcy Judge, Courtroom 1368, 255 E. Temple Street, Los

                                                                  11   Angeles, California 90012.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12            Copies of the First Amended Plan and Second Amended Disclosure Statement may be
                                        LOS ANGELES, CALIFORNIA




                                                                  13   obtained either by contacting Beth Dassa, Paralegal, Pachulski Stang Ziehl & Jones LLP,
                                           ATTORNEYS AT LAW




                                                                  14   10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067, Telephone: (310) 277-6910,

                                                                  15   Facsimile (310) 201-0760, email: bdassa@pszjlaw.com, or by visiting

                                                                  16   https://dm.epiq11.com/case/yt1/documents.

                                                                  17
                                                                       Dated:    January 27, 2020                   PACHULSKI STANG ZIEHL & JONES LLP
                                                                  18

                                                                  19                                                By       /s/ Malhar S. Pagay
                                                                                                                             Richard M. Pachulski
                                                                  20                                                         Jeffrey W. Dulberg
                                                                                                                             Malhar S. Pagay
                                                                  21
                                                                                                                             [Proposed] Attorneys for Debtor and
                                                                  22                                                         Debtor in Possession
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA 326855 v1                                 2
        Case 2:19-bk-24804-VZ                     Doc 264 Filed 01/28/20 Entered 01/28/20 00:42:31                                      Desc
                                                   Main Document     Page 3 of 4
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF FILING OF: (1) DEBTOR’S FIRST
AMENDED PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE; AND (2) DEBTOR’S
SECOND AMENDED DISCLOSURE STATEMENT WITH RESPECT TO FIRST AMENDED PLAN OF
REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 28, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 28, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA HAND DELIVERY
 The Honorable Vincent P. Zurzolo
 United States Bankruptcy Court
 Central District of California
 255 East Temple Street, Suite 1360 / Courtroom 1368
 Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 28, 2020               Mary de Leon                                                    /s/ Mary de Leon
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327236.1 46353/002
        Case 2:19-bk-24804-VZ
                       Doc 264 Filed 01/28/20 Entered 01/28/20 00:42:31                                                             Desc
                         Main Document    Page 4 of 4
SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327236.1 46353/002
